EXHIBIT 10.28

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is effective
as of this            day of                               , 2011 (the
“Effective Date”), between Sinclair Broadcast Group, Inc., a Maryland
corporation (“SBG”), and David B. Amy (“Employee”).

 

R E C I T A L S

 

A.                                    SBG, through its direct and indirect
wholly-owned subsidiaries, including but not limited to Sinclair Television
Group, Inc., a Maryland corporation (“STG”), owns or operates television
broadcast stations and invests in and/or manages some industry related and
non-industry related businesses.

 

B.                                    Employee has been employed by Sinclair
Communications, Inc. and/ or SBG, pursuant to one or more employment agreements
(the “Prior Employment Agreement(s)”) and is currently serving as its/their
Executive Vice President and Chief Financial Officer.

 

C.                                    The parties hereto desire that this
Agreement shall amend and restate any and all understandings and agreement(s)
between them (written and verbal, formal and informal) that precede the
Effective Date and relate in any manner to the terms and conditions of
Employee’s employment, including but not limited to the Prior Employment
Agreement(s), such that all such prior understandings and agreements shall be
superseded and replaced by this Agreement.

 

D.                                    SBG and STG have adopted an unfunded bonus
arrangement, which is open only to a select group of management or highly
compensated employees.  Employee is, at the time of execution of this Agreement,
a member of such class of employees and this Agreement is executed pursuant to
such arrangement.

 

NOW, THEREFORE, IN CONSIDERATION OF the mutual covenants herein contained, the
parties hereto agree as follows:

 

1.                                      Duties.

 

1.1.                                               Duties Upon
Employment.                                                Upon the terms and
subject to the other provisions of this Agreement, Employee will continue to be
employed by SBG as its Executive Vice President and Chief Financial Officer.  In
such capacity, Employee will:

 

(a)                                 report to the Board of Directors of SBG (the
“SBG Board”) and the Chief Executive Officer of SBG (the “SBG CEO”);

 

(b)                                 have such responsibilities and perform such
duties as may from time to time be established by the SBG Board or the SBG CEO.

 

1

--------------------------------------------------------------------------------


 

1.2.                            Full-Time Employment.            The Employee
agrees to devote Employee’s full working time, attention, and best efforts
exclusively to the business of SBG and its direct and indirect subsidiaries.

 

1.3.                            Location.            During the Employment Term,
Employee’s services under this Agreement shall be performed principally in the
Baltimore, Maryland Metropolitan Area, or such other location(s) as may from
time to time be designated by the appropriate official at SBG.  The parties
acknowledge and agree that the nature of Employee’s duties hereunder shall, in
any event, require reasonable travel from time to time consistent with travel
obligations that Employee has historically had during his employment with SBG or
as may be from time to time reasonably directed by the SBG Board or the SBG CEO.

 

2.                                      Term.

 

2.1.                            Term.            The term of Employee’s
employment under this Agreement (the “Employment Term”) shall begin on the
Effective Date and continue until employment is terminated in accordance with
Section 4 of this Agreement.

 

2.2.                            At Will Employment.            Notwithstanding
anything else in this Agreement to the contrary, including, without limitation,
the provisions of Section 2.1, Section 3, or Section 4 of this Agreement, the
employment of Employee is not for a specified period of time, and SBG or
Employee may terminate the employment of Employee with or without Cause (as
defined in Section 4.1(c) of this Agreement) at any time for any reason.  There
is not as of the Effective Date, nor will there be in the future, unless by a
writing signed by all of the parties to this Agreement, any express or implied
agreement as to the continued employment of Employee.

 

3.                                      Compensation and Benefits.

 

3.1.                            Compensation.            Subject to the terms of
this Agreement, SBG shall compensate Employee in the form of both current and
deferred compensation.  During each employment year, Employee’s annual salary
(the “Base Salary”) shall be determined by the Compensation Committee of the SBG
Board (the “Compensation Committee”), which Salary may include the right to earn
bonuses as determined by the Compensation Committee in its absolute and complete
discretion (the “Discretionary Bonus”).  Any such Discretionary Bonus shall be
determined and payable after the Compensation Committee has had the opportunity
to review any financial, ratings, and/or other information that it determines is
necessary, appropriate, or relevant for or to such determination.  Any changes
to the Base Salary and/or Discretionary Bonus may be made without in any manner
altering the terms of this Agreement.  The deferred portion of Employee’s total
compensation will be controlled by the terms of this Agreement, as may be
amended from time to time only by subsequent written agreement(s) that are
executed in accordance with this Agreement and in particular Sections 9.8 and
9.14 hereof.

 

3.2.                            Vacation.            During each Employment
Year, Employee shall be entitled to paid vacation leave in an amount equal to
one (1) week plus the amount otherwise determined in accordance with such
policies from time to time in effect at SBG.  For purposes of

 

2

--------------------------------------------------------------------------------


 

determining vacation leave available to Employee as of the date of this
Agreement and subsequent periods, Employee shall be credited with any time
previously served while an employee of Sinclair Communications, Inc. or any
other subsidiary or, or predecessor to, SBG prior to the Effective Date.

 

3.3.                            Health Insurance and Other
Benefits.            During the Employment Term, Employee shall be eligible to
participate in health insurance programs that may from time to time be provided
by SBG for its employees generally, and Employee shall be eligible to
participate in other employee benefits plans that may from time to time be
provided by SBG to its employees generally.

 

3.4.                            Tax Issues.            To the extent taxable to
Employee, Employee will be responsible for accounting for and payments of taxes
on the benefits provided to Employee, and Employee will keep such records
regarding uses of these benefits as SBG reasonably requires and will furnish SBG
all such information as may be reasonably requested by it with respect to such
benefits.

 

3.5.                            Expenses.            SBG will pay or reimburse
Employee from time to time for all expenses incurred by Employee during the
Employment Term on behalf of SBG in accordance with corporate policies
established by SBG; provided, that (a) such expenses must be reasonable business
expenses, and (b) Employee supplies to SBG itemized accounts or receipts in
accordance with SBG’s procedures and policies with respect to reimbursement of
expenses in effect from time to time.

 

4.                                      Employment Termination.

 

4.1.                            Termination Events.

 

(a)                                 The Employment Term will end, and the
parties will not have any rights or obligations under this Agreement (except for
the rights and obligations under those Sections of this Agreement that are
continuing and will survive the end of the Employment Term, as specified in
Section 9.10 of this Agreement) on the earliest to occur of the following events
(each a “Termination Date”):

 

(1)                                 the death of Employee;

 

(2)                                 the termination of Employment as a result of
Employee’s Disability (as defined in Section 4.1(b) of this Agreement) of
Employee;

 

(3)                                 the termination of Employee’s employment by
Employee without Good Reason (as defined in Section 4.1(d) of this Agreement);

 

(4)                                 the termination of Employee’s employment by
SBG for Cause (as defined in Section 4.1(c) of this Agreement);

 

(5)                                 the termination of Employee’s employment by
SBG without

 

3

--------------------------------------------------------------------------------


 

Cause; or

 

(6)                                 the termination of Employee’s employment by
Employee for Good Reason within three (3) months of the inception of the event
giving rise to the Good Reason; provided, however, the Employee has first given
the Employer written notice of the Good Reason within ten (10) business days of
its occurrence and thirty (30) days following such notice to correct it.

 

(b)                                 Except as is provided in the last sentence
of this Section 4.1(b), for the purposes of this Agreement, “Disability” means
Employee’s inability, whether mental or physical, to perform the normal duties
of Employee’s position for ninety (90) days (which need not be consecutive)
during any twelve (12) consecutive month period, and the effective date of such
Disability shall be the day next following such ninetieth (90th) day.  If SBG
and Employee are unable to agree as to whether Employee is disabled, the
question will be decided by a physician to be paid by SBG and designated by SBG,
subject to the approval of Employee (which approval may not be unreasonably
withheld) whose determination will be final and binding on the parties. 
Notwithstanding anything in this Section 4.1(b) or in this Agreement to the
contrary, to the extent necessary to prevent a violation of section 409A of the
Internal Revenue Code (and any guidance issued thereunder), “Disability” means a
medically determinable physical or mental impairment which qualifies Employee
for total disability benefits under the Social Security Act and/or which, in the
opinion of the SBG (based upon such evidence as it deems satisfactory): (i) can
be expected to result in death or to last at least twelve (12) months, and
(ii) will prevent Employee from performing any substantial gainful activity.

 

(c)                                  For the purposes of this Agreement, “Cause”
means any of the following:  (i) the wrongful appropriation for Employee’s own
use or benefit of property or money entrusted to Employee by SBG or its direct
or indirect subsidiaries, (ii) the conviction or granting of a Probation Before
Judgment (or similar such finding or determination if not by a Maryland court)
of a crime involving moral turpitude, (iii) Employee’s continued willful
disregard of Employee’s duties and responsibilities hereunder after written
notice of such disregard and the reasonable opportunity to correct such
disregard, (iv) Employee’s continued violation of SBG policy after written
notice of such violations (such policy may include policies as to drug or
alcohol abuse) and the reasonable opportunity to cure such violations, (v) any
willful misconduct or gross negligence by Employee which is reasonably likely
(in the opinion of SBG’s FCC counsel) to actually jeopardize a Federal
Communications Commission license of any broadcast station owned directly or
indirectly by SBG or STG or programmed, directly or indirectly, by STG; or
(vi) the continued insubordination of Employee and/or Employee’s repeated
failure to follow the reasonable directives of the SBG/STG CEO or the SBG Board
after written notice of such insubordination or the failure to follow such
reasonable directives.  Upon a termination for Cause, all of Employee’s duties
as described in Section 1 of this Agreement shall terminate.

 

(d)                                 For purposes of this Agreement, “Good
Reason” means any of the following: (i) a more than five percent (5.0%) 
reduction in Employee’s compensation (other than a reduction consistent with a
company-wide reduction in pay affecting substantially all executive employees of
SBG and its subsidiaries), (ii) the relocation of Employee’s principal place of
employment more than twenty (20) miles from its present location, (iii) a
material reduction in the

 

4

--------------------------------------------------------------------------------


 

duties of Employee or a material change in Employee’s working conditions or
(iv) if Employee is no longer SBG’s Executive Vice President and Chief Financial
Officer or no longer reports to SBG’s Chief Executive Officer and SBG Board.

 

4.2.                            Termination Payments.

 

(a)                                 If Employee’s employment is terminated
pursuant to Section 4.1(a)(1) (i.e., upon his death), SBG shall pay to the
person or persons designated by Employee pursuant to Section 9.19 (or, if no
such written designation has been made, Employee’s estate), all of the
following:

 

1.                                      within thirty (30) days after the
Termination Date the Base Salary with respect to the then current year that
would have been payable to Employee under Section 3.1 of this Agreement up to
and including the Termination Date;

 

2.                                      a payment in respect of unutilized
vacation time that has accrued through the Termination Date (determined in
accordance with corporate policies established by SBG and consistent with
Section 3 of this Agreement);

 

3.                                      benefits, if any, applicable to Employee
in the SBG Stock Option Agreement, upon the terms and conditions set forth
therein; and

 

4.                                      if payment of the Special Longevity
Bonus (as defined in Section 8.1 of this Agreement) has not occurred prior to
the Employee’s death, a payment equal to a percentage of the Special Longevity
Bonus calculated by multiplying the Special Longevity Bonus times a fraction,
the numerator of which is the number of days that have elapsed from the
inception of the Employee’s employment by SBG (i.e., May 8, 1984) through the
date of the Employee’s death, and the denominator of which is the number of days
from the inception of the Employee’s employment by SBG through the Earned Bonus
Date (as defined in Section 8.1) (i.e., 11,091 days).

 

(b)                                 If Employee’s employment is terminated
pursuant to Section 4.1(a)(2) of this Agreement (i.e., upon his Disability), SBG
shall pay all of the following:

 

1.                                      within thirty (30) days after the
Termination Date, the Base Salary with respect to the then current year that
would have been payable to Employee under Section 3.1 had the Employment Term
ended on the last day of the month in which the Termination Date occurs;

 

2.                                      a payment in respect of unutilized
vacation time that has accrued through the Termination Date (determined in
accordance with corporate policies established by SBG and consistent with
Section 3 of this Agreement);

 

3.                                      benefits, if any, applicable to Employee
in the SBG Stock Option Agreement, upon the terms and conditions set forth
therein; and

 

4.                                      if payment of the Special Longevity
Bonus has not occurred

 

5

--------------------------------------------------------------------------------


 

prior to the Employee’s Disability, a payment equal to a percentage of the
Special Longevity Bonus calculated by multiplying the Special Longevity Bonus by
a fraction, the numerator of which is the number of days that have elapsed from
the inception of the Employee’s employment by SBG (i.e., May 8, 1984) through
the date of the Employee’s Disability, and the denominator of which is the
number of days from the inception of the Employee’s employment by SBG through
the Earned Bonus Date (i.e., 11,091 days).

 

(c)                                  If Employee’s employment is terminated
pursuant to Section 4.1(a)(3) of this Agreement (i.e., by Employee without Good
Reason), SBG shall pay to the Employee the following:

 

1.                                      within thirty (30) days after the
Termination Date, the Base Salary due Employee up to and including the
Termination Date;

 

2.                                      a payment in respect of unutilized
vacation time that has accrued through the Termination Date (determined in
accordance with corporate policies established by SBG and consistent with
Section 3 of this Agreement);

 

3.                                      benefits, if any, applicable to Employee
in the SBG Stock Option Agreement, upon the terms and conditions set forth
therein; and

 

4.                                      any Special Longevity Bonus for which on
or prior to such Termination Date Employee has satisfied all of the conditions
for receipt thereof under Section 8 of this Agreement (i.e., the date of
Employee’s resignation is after the Earned Bonus Date specified in Section 8.1
of this Agreement but before payment of the Special Longevity Bonus).

 

(d)                                 If Employee’s employment is terminated
pursuant to Section 4.1(a)(4) of this Agreement (i.e., by SBG for Cause), SBG
shall pay to Employee within thirty (30) days after the Termination Date, the
Base Salary due Employee up to and including the Termination Date.

 

(e)                                  If Employee’s employment is terminated
pursuant to Section 4.1(a)(5) of this Agreement (i.e., by SBG without Cause) or
pursuant to Section 4.1(a)(6) of this Agreement (i.e., by Employee for Good
Reason), SBG shall pay Employee all of the following:

 

1.                                      within thirty (30) days after the
Termination Date, the Base Salary with respect to the then current year that
would have been payable to Employee under Section 3.1 of this Agreement had the
Employment Term ended on the last day of the month in which the Termination Date
occurs plus one (1) additional month’s Base Salary;

 

2.                                      a payment in respect of unutilized
vacation time that has accrued through the Termination Date (determined in
accordance with corporate policies established by SBG and consistent with
Section 3 of this Agreement);

 

3.                                      benefits, if any, applicable to Employee
in the SBG Stock Option Agreement, upon the terms and conditions set forth
therein; and

 

6

--------------------------------------------------------------------------------


 

4.                                      the Special Longevity Bonus if payment
of the Special Longevity Bonus has not occurred prior thereto.

 

5.                                      Confidentiality and Non-Competition.

 

5.1.                            Confidential Information.

 

(a)                                 During Employee’s employment hereunder (and
at all times thereafter), Employee shall:

 

(1)                                 keep all “Confidential Information” (as
defined in Section 5.1(b) of this Agreement) in trust for the use and benefit of
(i) SBG and STG and their direct and indirect subsidiaries, and (ii) all
broadcast stations owned, operated, or programmed directly or indirectly by SBG
or its direct or indirect subsidiaries (collectively, the SBG Entities”);

 

(2)                                 not, except as (i) required by Employee’s
duties under this Agreement, (ii) authorized by the SBG CEO or the SBG Board, or
(iii) required by law or any order, rule, or regulation of any court or
governmental agency (but only after notice to SBG of such requirement), at any
time during or after the termination of Employee’s employment with SBG, directly
or indirectly, use, publish, disseminate, distribute, or otherwise disclose any
Confidential Information;

 

(3)                                 take all reasonable steps necessary, or
reasonably requested by any of the SBG Entities, to ensure that all Confidential
Information is kept confidential for the use and benefit of the SBG Entities;
and

 

(4)                                 upon termination of Employee’s employment or
at any other time any of the SBG Entities in writing so request, promptly
deliver to such SBG Entity all materials constituting Confidential Information
relating to such SBG Entity (including all copies) that are in Employee’s
possession or under Employee’s control.  If requested by any of the SBG Entities
to return any Confidential Information, Employee will not make or retain any
copy of or extract from such materials.

 

(b)                                 For purposes of this Section 5.1,
Confidential Information means any proprietary or confidential information of or
relating to any of the SBG Entities that is not generally available to the
public.  Confidential Information includes all information developed by or for
any of the SBG Entities (by the Employee or otherwise) concerning marketing used
by any of the SBG Entities, suppliers, or customers (including advertisers) with
which any of the SBG Entities has dealt prior to the Termination Date, plans for
development of new services and expansion into new areas or markets, internal
operations, financial information, operations, budgets, and any trade secrets or
proprietary information of any type owned by any of the SBG Entities, together
with all written, graphic, other materials relating to all or any of the same,
and any trade secrets as defined in the Maryland Uniform Trade Secrets Act, as
amended from time to time.

 

7

--------------------------------------------------------------------------------


 

5.2.                            Non-Competition/Non-Hire/Non-Solicitation.

 

(a)                                 If Employee receives any Special Longevity
Bonus under Section 8 of this Agreement, or if Employee’s employment is
terminated (i) pursuant to Section 4.1(a)(3) of this Agreement (i.e., by
Employee without Good Reason) or (ii) pursuant to Section 4.1(a)(4) of this
Agreement (i.e., for Cause), Employee shall not, for a period of eighteen (18)
months after termination, directly or indirectly, participate in any activity
involved in the ownership or operation of any television broadcast station, any
subscription broadcast service, cable television system operator, cable
interconnect, cable television channel or similar enterprise within any
Designated Market Area (as defined in Section 5.2 (f) of this Agreement) in
which any of the SBG Entities owns, operates, programs, or supplies
substantially all of the program services to a broadcast station immediately
prior to such termination.  As used herein, “participate” means lending one’s
name to, acting as a consultant or adviser for, being employed by, or acquiring
any direct or indirect interest in any business or enterprise, whether as a
stockholder, partner, officer, director, employee, consultant, or otherwise.

 

(b)                                 While employed by SBG or any of the SBG
Entities, and for eighteen (18) months thereafter (regardless of the reason why
Employee’s employment is terminated), Employee will not directly or indirectly:

 

(1)                                 hire, attempt to hire, or to assist any
other person or entity in hiring or attempting to hire any employee of any of
the SBG Entities or any person who was an employee of any of the SBG Entities
within the prior eighteen (18) months period; or

 

(2)                                 solicit, in competition with any of the SBG
Entities, the business of any customer of any of the SBG Entities or any entity
whose business any of the SBG Entities solicited during the eighteen (18) months
period prior to Employee’s termination.

 

(c)                                  Notwithstanding anything else contained in
this Section 5.2, (i) Employee may at any time own, for investment purposes
only, up to five percent (5%) of the stock of any publicly-held corporation
whose stock is either listed on a national stock exchange or on the NASDAQ
National Market System if Employee is not otherwise affiliated with such
corporation, and (ii) after the Employment Term only, Employee shall not be
prohibited from participating with any entity whose earnings before interest,
taxes, depreciation, and amortization (“EBITDA”) from the sale, utilization, or
development of digital television spectrum, when combined with the earnings
derived from the operation of television stations, is twenty-five percent (25%)
or less of such entity’s total EBITDA; provided, however, Employee’s
participation with such entity shall not directly or indirectly be with (A) any
television division, affiliate, or subsidiary of any such entity or (B) any
other division, subsidiary, or affiliate of any such entity involved in the
sale, utilization, or development of the digital television spectrum owned or
controlled by such entity.

 

(d)                                 In the event that (i) SBG places all or
substantially all of its television broadcast stations up for sale within
eighteen (18) months after termination of Employee’s employment hereunder, or
(ii) Employee’s employment is terminated in connection

 

8

--------------------------------------------------------------------------------


 

with the disposition of all or substantially all of such television broadcast
stations (whether by sale of assets, equity, or otherwise), Employee agrees to
be bound by, and to execute such additional instruments as may be necessary or
desirable to evidence Employee’s agreement to be bound by, the terms and
conditions of any non-competition provisions contained in the purchase and sale
agreement for such stations, without receiving any consideration therefore
beyond that expressed in this Agreement.  Notwithstanding the foregoing, in no
event shall Employee be bound by, or obligated to enter into, any
non-competition provisions referred to in this Section 5.2  that extend beyond
eighteen (18) months from the date of termination of Employee’s employment
hereunder or whose scope extends the scope of the non-competition provisions set
forth in Section 5.2(a) of this Agreement.

 

(e)                                  The eighteen (18) month time period
referred to in this Section 5.2 of this Agreement shall be tolled on a
day-for-day basis for each day during which Employee participates in any
activity in violation of Section 5.2 of this Agreement so that Employee shall be
restricted from engaging in the conduct referred to in Section 5.2 of this
Agreement for a full twelve (12) months.

 

(f)                                   For purposes of this Section 5.2,
Designated Market Area shall mean the designated market area (“DMA”) as defined
by The A.C. Nielsen Company (or such other similar term as is used from time to
time in the television broadcast community).

 

5.3.                           
Acknowledgment.                                             Employee
acknowledges and agrees that this Agreement (including, without limitation, the
provisions of Sections 5 and 6 of this Agreement) is a condition of Employee
being employed by SBG, Employee having access to Confidential Information, being
eligible to receive the items referred to in Section 3 of this Agreement,
Employee’s advancement at SBG/STG, and Employee being eligible to receive other
special benefits at SBG/STG; and further, that this Agreement is entered into,
and is reasonably necessary, to protect the SBG Entities’ investment in
Employee’s training and development, and to protect the goodwill, trade secrets,
business practices, and other business interests of the SBG Entities.

 

6.                                      Remedies.

 

6.1.                            Injunctive
Relief.                                                 The covenants and
obligations contained in Section 5 of this Agreement relate to matters which are
of a special, unique, and extraordinary character, and a violation of any of the
terms of such Section will cause irreparable injury to the SBG Entities, the
amount of which will be impossible to estimate or determine and which cannot be
adequately compensated.  Therefore, SBG Entities will be entitled to an
injunction, a restraining order, or other equitable relief from any court of
competent jurisdiction (subject to such terms and conditions that the court
determines appropriate) restraining any violation or threatened violation of any
of such terms by Employee and such other persons as the court orders.  The
parties acknowledge and agree that judicial action, rather than arbitration, is
appropriate with respect to the enforcement of the provisions of Section 5 of
this Agreement.  The forum for any litigation hereunder shall be the Circuit
Court of Baltimore County or the United States District Court (Northern
Division) sitting in Baltimore, Maryland.

 

6.2.                            Cumulative Rights and
Remedies.            Rights and remedies provided by Section 5 of this Agreement
are cumulative and are in addition to any other rights and remedies any

 

9

--------------------------------------------------------------------------------


 

of the SBG Entities may have at law or equity.

 

7.                                      Absence of
Restrictions.            Employee warrants and represents that Employee is not a
party to or bound by any agreement, contract, or understanding, whether of
employment or otherwise, with any third person or entity which would in any way
restrict or prohibit Employee from undertaking or performing employment with SBG
in accordance with the terms and conditions of this Agreement.

 

8.                                      Special Longevity Bonus.

 

8.1.                            Achievement of
Longevity.                                              Provided that Employee
is continuously employed by SBG (including, if applicable, any employment with
Sinclair Communications, Inc.) from the Effective Date through the earliest of
either (a) September 25,2014 (the “Longevity Effective Date”), (b) the “Change
in Control Date” defined in Section 8.3 of this Agreement or (c) the termination
of this Agreement pursuant to Sections 4.1(a)(1), 4.1(a)(2), 4.1(a)(5) or
4.1(a)(6) hereof, then Employee shall be entitled to the payment of Three
Million Dollars and no cents ($3,000,000.00) (the “Special Longevity Bonus”) or
such applicable percentage thereof see - Sections 4.2(a)(4), 4.2(b)(4) in the
manner provided in Section 8.2 of this Agreement upon such date, which shall be
Employee’s “Earned Bonus Date.”

 

8.2.                            Manner of
Payment.                                Any Special Longevity Bonus that is
payable under this Section 8 shall be paid in a single lump sum payment (the
“Special Longevity Bonus”) as soon as is administratively practical, but in no
event later than ninety (90) days after the Earned Bonus Date; provided,
however, that if (a) the Special Longevity Bonus is determined by SBG to be a
payment of deferred compensation that is subject to section 409A of the Internal
Revenue Code and the regulations promulgated thereunder, and (b) any payment of
such  Special Longevity Bonus would coincide with Employee’s “separation from
service” as determined by SBG in accordance with section 409A(a)(2)(A)(i) of the
Internal Revenue Code and the regulations promulgated thereunder, and
(iii) Employee is a “specified employee” as determined by SBG in accordance with
section 409A(a)(2)(B) of the Code and the regulations promulgated thereunder,
then the payment of the Special Longevity Bonus shall be made in accordance with
Section 9.14 of this Agreement.  Any such Special Longevity Bonus shall be paid
to Employee, or if he is deceased, to the person or persons designated by
Employee pursuant to Section 9.19 of this Agreement (or, if no such written
designation has been made, Employee’s estate).

 

8.3.                            Entitlement to Special Longevity Bonus Upon a
Change in Control.

 

(a)                                 The “Change in Control Date” shall be the
date of receipt by SBG or its stockholders of the consideration related to a
Change in Control, as defined in Section 8.3(b) of this Agreement.

 

(b)                                 “Change in Control” means and includes each
and all of the following occurrences:

 

(i)                                     The stockholders of SBG approve a merger
or consolidation of SBG with any other corporation, other than a merger or
consolidation which

 

10

--------------------------------------------------------------------------------


 

would result in the voting securities of SBG outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent company)
fifty percent (50%) or more of the total voting power represented by the voting
securities of such surviving entity, or its parent company, outstanding
immediately after such merger or consolidation, or the stockholders of SBG
approve a plan of complete liquidation of SBG or an agreement for the sale or
disposition by SBG of all or substantially all of SBG’s entities or assets; or

 

(ii)           The acquisition by any Person as Beneficial Owner (as defined in
Section 8.3 (d) of this Agreement), directly or indirectly, of securities of SBG
representing more than fifty percent (50%) of the total voting power represented
by SBG’s then outstanding voting securities.

 

(c)           Any other provision of this Section 8 notwithstanding, the term
Change in Control shall not include either of the following events undertaken at
the election of SBG:

 

(i)            Any transaction, the sole purpose of which is to change the state
of incorporation of SBG or STG; or

 

(ii)           A transaction, the result of which is to sell all or
substantially all of the assets of SBG or STG to another corporation (the
“Surviving Corporation”); provided that the Surviving Corporation is owned or
controlled, directly or indirectly, by those stockholders of SBG who owned or
controlled fifty percent (50%) or more of the voting securities of SBG
immediately preceding such transaction; and provided, further, that the
Surviving Corporation expressly assumes this Agreement.

 

(d)           For purposes of this Section 8.3, the term “Beneficial Owner” has
the meaning ascribed to such term in Rule 13d-3 of the General Rules and
Regulations under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).

 

(e)           For purposes of this Section 8.3, the term “Person” has the
meaning ascribed to such term in section 3(a)(9) of the Exchange Act and as used
in sections 13(d) and 14(d) thereof, including a group as defined in section
13(d) of the Exchange Act but excluding the Company and any subsidiary and any
employee benefit plan sponsored or maintained by the Company or any subsidiary
(including any trustee of such plan acting as Trustee).

 

8.4.         Waiver of Other Payments Upon Payment of Special Longevity Bonus.

 

Any payment of the Special Longevity Bonus that is described in this Section 8
will be in lieu of any termination or severance payments required by any policy
of SBG, or, to the fullest extent permissible thereunder, applicable law
(including unemployment compensation).

 

11

--------------------------------------------------------------------------------


 

9.             Miscellaneous.

 

9.1.         Attorneys’ Fees.            In any action, litigation, or
proceeding (collectively, “Action”) between the parties arising out of or in
relation to this Agreement, the prevailing party in the Action will be awarded,
in addition to any damages, injunctions, or other relief, and without regard to
whether such Action is prosecuted to final appeal, such party’s costs and
expenses, including reasonable attorneys’ fees.

 

9.2.         Headings.            The descriptive headings of the Sections of
this Agreement are inserted for convenience only, and do not constitute a part
of this Agreement.

 

9.3.         Notices.            All notices and other communications hereunder
shall be in writing and shall be deemed given upon (a) oral or written
confirmation of a receipt of a facsimile transmission, (b) confirmed delivery of
a standard overnight courier or when delivered by hand, or (c) the expiration of
five (5) business days after the date mailed, postage prepaid, to the parties at
the following addresses:

 

If to SBG to:

 

Sinclair Broadcast Group, Inc.

 

 

10706 Beaver Dam Road

 

 

Cockeysville, Maryland 21030

 

 

Attn:       Chief Executive Officer

 

 

 

With a copy to:

 

Steven A. Thomas, Esquire

 

 

Thomas & Libowitz, P.A.

 

 

100 Light Street, Suite 1100

 

 

Baltimore, Maryland 21202

 

 

 

If to Employee to:

 

Employee’s address as listed from time to time, in the personnel records of SBG
(or any affiliate thereof)

 

or to such other address as will be furnished in writing by any party.  Any such
notice or communication will be deemed to have been given as of the date so
mailed.

 

9.4.         Assignment.          SBG may not assign, transfer, or delegate
SBG’s rights or obligations under this Agreement and any attempt to do so is
void; provided, SBG may assign this Agreement to any subsidiary of SBG, any
parent of SBG; provided such assignment shall not relieve SBG of its obligations
hereunder, and Employee hereby consents and agrees to be bound by any such
assignment by SBG.  Employee may not assign, transfer, or delegate Employee’s
rights or obligations under this Agreement and any attempt to do so is void. 
This Agreement is binding on and inures to the benefit of the parties, their
successors and assigns, and the executors, administrators, and other legal
representatives of Employee.  No other third parties, other than SBG Entities,
shall have, or are intended to have, any rights under this Agreement.

 

12

--------------------------------------------------------------------------------


 

9.5.         Counterparts.            This Agreement may be signed in one or
more counterparts.

 

9.6.         Governing Law.            THIS AGREEMENT SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF MARYLAND (REGARDLESS OF THE LAWS THAT MIGHT BE APPLICABLE
UNDER PRINCIPLES OF CONFLICTS OF LAW) AS TO ALL MATTERS (INCLUDING VALIDITY,
CONSTRUCTION, EFFECT, AND PERFORMANCE.)

 

9.7.         Severability.            If the scope of any provision contained in
this Agreement is too broad to permit enforcement of such provision to its full
extent, then such provision shall be enforced to the maximum extent permitted by
law, and Employee hereby consents that such scope may be reformed or modified
accordingly and enforced as reformed or modified in any proceeding brought to
enforce such provision.  Subject to the immediately preceding sentence, whenever
possible, each provision of this Agreement will be interpreted in such a manner
as to be effective and valid under applicable law, but if any provision of this
Agreement is held to be prohibited by or invalid under applicable law, such
provision, to the extent of such prohibition or invalidity, shall not be deemed
to be a part of this Agreement, and shall not invalidate the remainder of such
provision or the remaining provisions of this Agreement.

 

9.8.         Entire Agreement.            This Agreement constitutes the entire
agreement of Employee and SBG regarding Employee’s employment by SBG.  This
Agreement amends, supersedes, and replaces all prior agreements and
understandings, written or verbal, formal or informal, among the parties with
respect to the employment of Employee by SBG, including the subject matter of
this Agreement.  This Agreement may not be amended or modified except by
agreement in writing, signed by the party against whom enforcement of any
waiver, amendment, modification, or discharge is sought.  Notwithstanding
anything herein to the contrary, this Agreement is not intended to supersede,
amend, replace or in any way effect any Restricted Stock Award Agreement between
SBG and Employee, all of which agreements shall remain in full force and effect
without modification thereto.

 

9.9.         Interpretation.            This Agreement is being entered into
among competent and experienced businessmen (who have had an opportunity to
consult with counsel), and any ambiguous language in this Agreement will not
necessarily be construed against any particular party as the drafter of such
language.

 

9.10.       Continuing Obligations.            The provisions contained in the
following Sections of this Agreement will continue and survive the termination
of this Agreement: Sections 4.1, 4.2, 5, 6, 8 and 9.

 

9.11.       Taxes.            SBG may withhold from any payments under this
Agreement all applicable federal, state, city, or other taxes required by
applicable law to be so withheld.

 

9.12.       Waiver of Jury Trial.            SBG and Employee do hereby jointly
and severally waive their right to a trial by jury in any action or proceeding
to which both are parties arising out of, or in any manner pertaining to, this
Agreement.  It is understood and

 

13

--------------------------------------------------------------------------------


 

agreed that this waiver constitutes a waiver of the right to trial by jury of
all claims against all parties to such actions or proceedings.  This waiver is
knowingly, voluntarily, and willingly made by Employee and SBG, and each
represents and warrants to the other that no representations of facts or opinion
have been made by any person to induce this waiver or to in any way modify or
nullify its effect. Still further, Employee and SBG each represents to the other
that each has been represented by counsel selected by such party to review or
prepare this Agreement or, if not represented, that such party has been advised,
and has had the opportunity, to seek the advice of independent legal counsel to
review this Agreement prior to signing this Agreement.

 

9.13.       Exclusion from ERISA and Retirement and Fringe Benefit
Computation.            Employee and SBG do hereby jointly and severally
acknowledge and agree that this Agreement shall not be regarded as an “employee
benefit plan” under 29 U.S.C. § 1002(3); provided, however, that if this
Agreement is ever regarded as an “employee benefit plan” under 29 U.S.C. §
1002(3), Employee and SBG acknowledge and agree that this Agreement shall be
regarded as a plan which is unfunded and is maintained primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees under 29 U.S.C. § 1051(2).  Unless specifically provided
otherwise pursuant to a separate plan or agreement, any payment of the Special
Longevity Bonus under this Agreement shall not be taken into account as “wages,”
“salary” or “compensation” in determining eligibility or benefits under (i) any
pension, retirement, profit sharing or other qualified or nonqualified plan of
deferred compensation, (ii) any employee welfare or fringe benefit plan,
including, but not limited to, group life insurance and disability, or (iii) any
form of extraordinary pay, including, but  not limited to, bonuses, sick pay,
and vacation pay.

 

9.14.       Section 409A Compliance.            This Agreement may not be
amended in any way that results in a violation of section 409A of the Internal
Revenue Code or any regulatory or other guidance issued by the Internal Revenue
Service thereunder.  In particular, except to the extent permitted by regulatory
or other guidance issued by the Internal Revenue Service under section
409A(a)(3) of the Internal Revenue Code, no amendment of this Agreement shall in
any way (including a change in form of distribution) result in acceleration of
the timing or amount of any payment (or any portion thereof) of deferred
compensation that is due under this Agreement.  An amendment that permits
acceleration for any one or more of the reasons that constitute exceptions to
the prohibition on acceleration of payments, pursuant to Treas. Regs. §
1.409A-3(j) (as presently written or as hereafter amended, finalized, replaced
or supplemented), shall not be deemed to be in violation of this Section 9.14. 
Notwithstanding any provision of this Agreement to the contrary, if at the time
of any Earned Bonus Date, as defined in Section 8.1 of this Agreement, Employee
is regarded as a “specified employee” within the meaning of section
409A(a)(2)(B) of the Code and the regulations promulgated thereunder, he may not
receive any payment(s) of “deferred compensation” upon any “separation from
service” as determined by SBG in accordance with section 409A(a)(2)(A)(i) of the
Internal Revenue Code and the regulations promulgated thereunder, unless such
payment(s) are made on or after the date that is six months after the date of
such separation from service (or if earlier, the date of death of such specified
employee.)   Instead, any such payments to which such specified employee would
otherwise be entitled during the first six (6) months following such separation
from service shall be accumulated and paid on the first day of the seventh month
following the date of separation from

 

14

--------------------------------------------------------------------------------


 

service.

 

9.15.       No Right to Employment.            Nothing herein contained is
intended to or shall be construed as conferring upon Employee any right to
continue in the employ of SBG.

 

9.16.       Enforcement.            The location of any arbitration regarding
this Agreement shall be Baltimore County, Maryland.  The forum for any
litigation involving this Agreement shall be the Circuit Court of Baltimore
County or the United States District Court (Northern Division) sitting in
Baltimore, Maryland.  In the event that either party institutes an action to
enforce or interpret any provision of this Agreement, the non-prevailing party
shall pay to the prevailing party all costs and expenses (including a reasonable
sum for attorneys’ fees and all expert witness fees) incurred by the prevailing
party in connection with any such action as determined by the finder of fact in
such proceeding.

 

9.17.       Independent Legal Counsel.            The undersigned understand and
acknowledge that this Agreement was prepared by counsel for SBG.  The
undersigned understand that Employee and SBG may be adverse to each other
regarding terms and conditions set forth in this Agreement.  The undersigned
acknowledge that counsel to SBG has not represented Employee in connection with
the preparation of this Agreement nor provided Employee with any legal or other
advice in connection with this Agreement and that Employee has been advised and
urged to seek independent professional legal, tax, and financial advice in
connection with deciding to enter into this Agreement.

 

9.18.       Arbitration and Extension of Time.            Except as specifically
provided in Section 6 of this Agreement, any dispute or controversy arising out
of or relating to this Agreement shall be determined and settled by arbitration
in Baltimore County, Maryland in accordance with the Commercial Rules of the
American Arbitration Association then in effect, and the Federal Arbitration
Act, 9 U.S.C. § 1 et seq., and judgment upon the award rendered by the
arbitrator(s) may be entered in any court of competent jurisdiction.  The
expenses of the arbitration shall be borne by the non-prevailing party to the
arbitration, including, but not limited to, the cost of experts, evidence, and
legal counsel, as determined by the arbitrator(s) in any such proceeding. 
Whenever any action is required to be taken under this Agreement within a
specified period of time and the taking of such action is materially affected by
a matter submitted to arbitration, such period shall automatically be extended
by the number of days, plus ten (10) that are taken for the determination of
that matter by the arbitrator(s).  Notwithstanding the foregoing, the parties
agree to use their best reasonable efforts to minimize the costs and frequency
of arbitration hereunder.

 

9.19        Payment to Beneficiaries and Beneficiary Designation.

 

(a)           In the event of Employee’s death at a time when Employee is
entitled to receive but has not yet received any cash payments pursuant to this
Agreement, any such remaining payments shall be paid to Employee’s
beneficiaries.

 

(b)           Simultaneously with the execution of this Agreement, Employee
shall designate one or more beneficiaries to receive the cash payments referred
to in

 

15

--------------------------------------------------------------------------------


 

Section 9.19(a) of this Agreement.  Such beneficiary designation shall be set
forth in Exhibit A attached hereto and made a part hereof, and may be modified
by Employee at any time, and from time to time, by execution of a new
Exhibit A.  Each designation of beneficiary will revoke all prior designations
by Employee.

 

(c)           If the primary beneficiaries named by Employee die before
Employee, and there are no living contingent beneficiaries named by Employee,
SBG shall direct distribution of the cash payments payable pursuant to this
Agreement to the legal representative of the estate of Employee.

 

9.20        Payments to Minors.  If any person to whom any cash payment is due
under this Agreement is a minor, or is reasonably found by SBG to be incompetent
by reason of physical or mental disability, SBG shall have the right to cause
such payments becoming due to such person to be made to another for his benefit,
without responsibility of SBG to see to the application of the payment of any
such payments, and such payment will constitute a complete discharge of the
liabilities of SBG with respect thereto.

 

THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 

[THE SIGNATURES OF THE PARTIES APPEAR ON THE IMMEDIATELY FOLLOWING PAGE]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.

 

 

 

 

SINCLAIR BROADCAST GROUP, INC.

 

 

(on behalf of itself and any applicable Sinclair Entities)

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

David B. Amy

 

17

--------------------------------------------------------------------------------


 

[BENEFICIARY DESIGNATION FORM APPEARS AS EXHIBIT “A”]

EXHIBIT A

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

BETWEEN SINCLAIR BROADCAST GROUP, INC. AND THE UNDERSIGNED EMPLOYEE

 

DESIGNATION OF BENEFICIARY

 

By virtue of my right under the Agreement by and between Sinclair Broadcast
Group, Inc. and David B. Amy to designate the beneficiary(ies) of benefits
payable under the Agreement, and subject to any future exercise of said right by
me, I hereby direct that any and all such benefits shall be paid, in accordance
with the terms of the Agreement, to the person(s) named below who are living at
the time of my death, and, unless otherwise expressly indicated, in equal shares
among them if more than one such person shall be living at the time of my death:

 

PRIMARY BENEFICIARIES:

 

 

 

 

 

 

 

Name

Relationship

Address

 

 

 

 

 

 

Name

Relationship

Address

 

 

 

 

 

 

Name

Relationship

Address

 

In the event that no primary beneficiary shall be living at the time of my
death, I hereby direct that any remaining payment(s) shall be made to those
person(s) named below who are living at the time of my death, and, unless
otherwise expressly indicated, in equal shares among them if more than one such
person shall be living at the time of my death:

 

CONTINGENT BENEFICIARIES:

 

 

 

 

 

 

 

Name

Relationship

Address

 

 

 

 

 

 

Name

Relationship

Address

 

 

 

 

 

 

Name

Relationship

Address

 

i

--------------------------------------------------------------------------------


 

In the further event that none of the persons named above, either as primary or
contingent beneficiaries, shall be living at the time of my death, any remaining
payment(s) shall be made to my estate pursuant to the Agreement.

 

NOTE: If so specified in the above designations, “person” includes a trust or
corporation.

 

 

 

David B. Amy

 

 

 

 

 

 

 

 

 

Witness

 

(Employee Signature)

Date

 

 

 

 

RECEIPT ACKNOWLEDGED:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Date

 

 

 

 

ii

--------------------------------------------------------------------------------


 

ALTERNATIVE METHOD OF COMPLIANCE WITH ERISA

REPORTING AND DISCLOSURE REQUIREMENTS

Statement Pursuant to DOL Regulations §2520.104-23

 

TO:                       Top Hat Plan Exemption

Pension and Welfare Benefits Administration

Room N-1513

U.S. Department of Labor

200 Constitution Avenue, NW.

Washington, D.C. 20210

 

FROM:

Sinclair Broadcast Group, Inc.

 

10706 Beaver Dam Road

 

Cockeysville, Maryland 21030

 

EIN:

 

 

 

 

DATE:

 

 

 

 

NAME OF ARRANGEMENT:

Sinclair Broadcast Group, Inc. Deferred Compensation Plan

 

 

DATE ADOPTED:

 

 

 

NUMBER OF EMPLOYEES:        4

 

The above named employer maintains an arrangement primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees.

 

This is a protective filing only.  The Company does not believe that the
arrangement constitutes an employee benefit plan under 29 USC §1002(3).

 

The arrangement currently covers four members of a select group of management or
highly compensated employees. The address and Company identification number of
the above named Company is:

 

 

SINCLAIR BROADCAST GROUP, INC.

 

10706 Beaver Dam Road

 

Cockeysville, Maryland 21030

 

EIN:

 

 

 

 

 

 

Sincerely,

 

 

 

 

 

SINCLAIR BROADCAST GROUP, INC.

 

 

 

 

 

By:

 

 

I

--------------------------------------------------------------------------------